Citation Nr: 0112412	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  98-12 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to March 
1997.  This appeal arises from August 1997 and May 1998 
rating decisions of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).  

In September 1999, a hearing was held in Atlanta, Georgia, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that her service connected bilateral 
plantar fasciitis is more than 10 percent disabling.  That 
issue is complicated in that she is also service connected 
for fibromyalgia, which may include foot symptoms; the rating 
of that disability is not currently on appeal.  The most 
recent VA examination of the veteran's feet was conducted in 
1998.  The record as it now stands does not present a clear 
picture of just what part of the veteran's disability is 
attributable to her plantar fasciitis as opposed to 
fibromyalgia or any other cause.  

At the veteran's hearing before the Board in September 1999, 
she testified that she had an appointment with Gary Botstein, 
M.D., scheduled for November 1999.  This evaluation was to 
determine more precisely what was causing her increased foot 
complaints.  The report of that examination is not of record 
and it, as well as any other private or VA medical evidence 
not currently of record, should be obtained in order to 
properly evaluate the veteran's claim.  

Additionally, the veteran should be examined by a VA 
physician in order to clarify what symptoms are attributable 
to her service connected plantar fasciitis as opposed to 
fibromyalgia or any other cause.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  After obtaining the necessary 
releases, the RO should obtain complete 
reports of treatment of the veteran (to 
include specifically a report of 
examination dated in November 1999) from 
Gary Botstein, M.D., who is on staff at 
the DeKalb Medical Center.  

The veteran should be asked to provide 
information as to any other treatment for 
her foot disability, and any other 
private or VA medical records identified 
by the veteran that are not currently of 
record should also be obtained.  

All records obtained should be associated 
with the claims folder.

3.  The veteran should be examined by a 
VA physician to clarify what bilateral 
foot symptoms are attributable to her 
service connected plantar fasciitis as 
opposed to fibromyalgia or any other 
cause.  All necessary studies or tests, 
including X-rays of the feet, are to be 
accomplished.  The examination report 
should include a detailed account of all 
foot pathology found to be present, with 
an opinion as to whether or not it is 
attributable to plantar fasciitis.  The 
examiner should comment on the 
relationship between plantar fasciitis 
and fibromyalgia in terms of the 
veteran's foot disability.  If there are 
foot symptoms attributable to both 
plantar fasciitis and fibromyalgia that 
cannot be differentiated from each other, 
the examiner should so state.  The report 
of the examination should include a 
complete rationale for all opinions 
expressed.  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

5.  Following the above, the RO should 
readjudicate the claim for an increased 
initial evaluation for plantar fasciitis, 
with consideration of Fenderson v. West, 
12 Vet. App. 119 (1999).  If a benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


